UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
MICHAEL HARRIOT, a/k/a Lanky,
a/k/a James D. Smith, a/k/a Michael            No. 01-4331
Smith, a/k/a Donovan Smith, a/k/a
Richard Onyett, a/k/a Bernard
Barber,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Columbia.
                  Dennis W. Shedd, District Judge.
                             (CR-99-341)

                  Submitted: February 28, 2002

                      Decided: March 14, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis H. Lang, CALLISON, TIGHE & ROBINSON, L.L.P., Colum-
bia, South Carolina, for Appellant. Stacey Denise Haynes, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Caro-
lina; Scarlett Anne Wilson, OFFICE OF THE UNITED STATES
ATTORNEY, Charleston, South Carolina, for Appellee.
2                     UNITED STATES v. HARRIOT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Michael Harriot appeals from his life sentence for conspiracy to
possess with intent to distribute and distribution of 100 kilograms of
marijuana, 5 kilograms or more of cocaine, and 50 grams or more of
cocaine base, in violation of 21 U.S.C.A. § 846 (West 1999); know-
ingly and intentionally using a person under 18 years of age in the
distribution of and possession with intent to distribute quantities of
cocaine and crack cocaine in violation of 21 U.S.C.A. § 861(a)(1)
(West 1999); and for being an alien found in the United States after
having been deported and not having obtained the express consent of
the Attorney General to reapply for admission to the United States,
in violation of 8 U.S.C.A. § 1326 (West 1999).

   Harriot’s counsel filed a brief pursuant to Anders v. California, 386
U.S. 738, 744 (1967), stating that there were no meritorious issues for
appeal, but raising these issues regarding the admissibility of evi-
dence: (1) whether the district court erred in denying Harriot’s motion
to suppress tape recordings as obtained by an illegal wiretap; (2)
whether the district court erred in admitting into evidence Harriot’s
prior state court felony conviction under the theory that it was intrin-
sic to the charged conspiracy; and (3) whether the district court erred
in admitting summaries of Western Union transactions.

   The district court’s determination of the admissibility of evidence
is reviewed on appeal for an abuse of discretion. United States v.
Greenwood, 796 F.2d 42 (4th Cir. 1986).

   On appeal, Harriot objected to the admission into evidence of
recordings made by Keisha Shropshire, arguing that they were
obtained via an illegal wiretap, pursuant to 18 U.S.C.A. § 2511,
because Shropshire was acting as a government agent. Section 2515
prohibits the evidentiary use of any illegally obtained tape recordings
                       UNITED STATES v. HARRIOT                        3
of telephone or other electronically transmitted conversations. How-
ever, § 2511(2)(c) allows the use of tape recordings made by a partici-
pant in the conversation who is acting "under color of law." Because
Shropshire clearly acted at the direction of the Government, we con-
clude she acted under color of law. See United States v. Andreas, 216
F.3d 645, 660 (7th Cir. 2000); Obron Atlantic Corp. v. Barr, 990 F.2d
861, 863-65 (6th Cir. 1993); United States v. Haimowitz, 725 F.2d
1561, 1582 (11th Cir 1984); United States v. Tousant, 619 F.2d 810,
813 (9th Cir. 1980). Further, Harriot was aware of Shropshire’s par-
ticipation in each conversation she recorded. Accordingly, the trial
court did not abuse its discretion by admitting the tapes.

   Harriot next challenges the district court’s ruling admitting his
1993 state court drug conviction into evidence. As this evidence was,
in this case, intrinsic to the charged conspiracy, the court properly
admitted it. See United States v. Chin, 83 F.3d 83 (4th Cir. 1996).

   Harriot also challenges as irrelevant the admission of summaries of
Western Union records which showed the transfer of significant
amounts of money from South Carolina to California. Summaries of
voluminous records are admissible under Fed. R. Evid. 1006. Evi-
dence is relevant if it has the tendency to make the existence of any
fact of consequence more or less probable than it would be without
the evidence. Fed. R. Evid. 401. The summaries of Western Union
transactions were relevant because they tended to show that Harriot
was involved in a complex drug conspiracy involving numerous large
money transfers to California. Each transaction involved at least one
person who was identified by a witness as an individual involved in
the conspiracy. Therefore, these records were properly admitted.

   In his supplemental pro se brief, Harriot challenges the sufficiency
of the evidence. If substantial evidence exists to support a verdict, the
verdict must be sustained. United States v. Burgos, 94 F.3d 849, 862-
63 (4th Cir. 1996) (en banc) (citing Glasser v. United States, 315 U.S.
60, 80 (1942)). In evaluating the sufficiency of the evidence, this
Court does not review the credibility of the witnesses or weigh the
evidence, and it assumes that the jury resolved all contradictions in
favor of the Government. United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998). The Government presented several witnesses who
testified as to Harriot’s drug transactions. Furthermore, the Govern-
4                      UNITED STATES v. HARRIOT
ment presented tape-recorded conversations divulging damaging
details of the drug conspiracy. The evidence was sufficient to support
each count.

   As required by Anders, we have reviewed the entire record and
have found no meritorious issues for appeal.* We therefore affirm
Harriot’s conviction and sentence. We also deny his motion for an
extension of time to file a supplemental brief, and his motions to sub-
stitute counsel, for production of documents, to strike counsel’s
Anders brief, and to dismiss the indictment. This court requires that
counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED

 *We have considered the remaining issues raised in Harriot’s supple-
mental papers and find they reveal no reversible error.